





CITATION:
Consulate Ventures
          Inc. v. Amico Contracting & Engineering (1992) Inc., 2011
          ONCA 418



DATE: 20110602



DOCKET: C52265



COURT OF APPEAL FOR ONTARIO



Doherty, Moldaver and Feldman JJ.A.



BETWEEN



Consulate Ventures Inc.



Plaintiff (Respondent)



and



Amico
          Contracting & Engineering (1992) Inc., Windsor Factory Outlet Mall Ltd.
and Dominic
          Amicone




Defendants (Appellants)



Harry Underwood, for the appellant Windsor Factory Outlet Mall
          Ltd.



Myron Shulgan, for the appellant Amico Contracting & Engineering
          (1992) Inc.

Patrick Cotter, for the respondent



Heard: April 12, 2011



On appeal from the judgment of Justice Frank Newbould of the
          Superior Court of Justice dated May 10, 2010.



Moldaver J.A.:



INTRODUCTION

[1]

From
    1997 to 1999, the respondent, Consulate Ventures Inc. (Consulate), through its
    principal Mr. John Sorokolit, worked with the appellants, Amico Contracting
    & Engineering (1992) Inc. (Amico) and Windsor Factory Outlet Mall Ltd.
    (Outlet) on a project that saw 22 acres of raw land on the outskirts of
    Windsor, Ontario developed into a thriving manufacturers outlet mall. For much
    of that two-year period, through his dealings with the appellants principal, Mr.
    Dominic Amicone, Mr. Sorokolit believed that Consulate and the appellants were
    working together as partners in a joint venture.

[2]

To
    that end, Mr. Sorokolit took an active role in the project. He was in the
    business of developing shopping malls and the appellants sought him out to help
    them develop the 22 acre parcel which they had purchased in 1995 and been
    unable to sell or lease. Mr. Sorokolit conceived of the idea of an American-style
    manufacturers outlet mall and became heavily involved in the planning, design,
    and naming of the mall. He was also active in leasing the project and played a
    large part in securing the initial key tenants who were essential to the malls
    development and its eventual success.

[3]

Unfortunately
    for Consulate, on the day before Phase I of the mall was to open, the
    appellants for the first time took the position that they did not have a
    binding joint venture agreement with Consulate.  Their position in this regard was upheld in
    the litigation that followed, both at trial and on appeal to this court: see
Consulate Ventures Inc. v. Amico Contracting
    and Engineering (1992) Inc
. (2007), 282 D.L.R. (4th) 697.  Consulates alternative claim for
    restitutionary relief based on a
quantum
    meruit
claim was also rejected at trial. However, on the original appeal,
    this court determined that Consulate was entitled to such relief  but because
    it could not quantify the damages or determine whether, in addition to Outlet, the
    defendants Amico and/or Dominic Amicone were liable for them, a new trial was
    ordered on those issues.

[4]

At
    the new trial, Newbould J. valued Consulates
quantum meruit
claim at $2.25 million. He also found Amico to be
    jointly and severally liable with Outlet. He dismissed the claim against
    Dominic Amicone.

[5]

The
    appellants appeal from that order. They raise four issues:

(1)

Did
    the trial judge impermissibly use a value added approach rather than a value
    received approach in quantifying Consulates
quantum meruit
claim;

(2)

Assuming
    the trial judge did not use the wrong approach in valuing Consulates
quantum meruit
claim, was he entitled to
    rely on the expert valuation evidence called by Consulate in fixing the amount
    of the damages;

(3)

Assuming
    the trial judge was entitled to rely on the expert valuation evidence called by
    Consulate, did he err in failing to limit the damages to reflect the actual
    work done and services provided by Consulate; and

(4)

Did
    the trial judge err in holding Amico liable on the
quantum meruit
claim.

THE
QUANTUM MERUIT
CLAIM

Backdrop

[6]

In
    his thorough and comprehensive reasons for judgment, the trial judge succinctly
    summarized the salient facts giving rise to Consulates
quantum meruit
claim. They are found at paras. 3 to 8 of his
    decision as follows:
[1]

In 1995,
    twenty-two acres of land zoned highway commercial in Windsor Ontario were
    purchased from CIBC under power of sale for $1 million (approximately $45,000
    per acre). The land was put in the name of Heritage Centre Holdings Inc.
    (Heritage), a nominee corporation of the shareholders, who intended to flip
    the property to a third party for the development of retail facilities. 
    However, despite its efforts during the next two years, Heritage was unable to
    sell or lease the property. Heritage is now the defendant Windsor Factory
    Outlet Mall Ltd.

Consulate
    is an experienced shopping plaza developer, and was introduced to the property
    by a Heritage representative in the summer of 1996 who visited Consulates
    president, John Sorokolit, in Niagara Falls to try to interest him in
    developing the property.  At that time, Consulate owned forty acres of
    land in Niagara Falls, Ontario which it was proposing to develop as an outlet
    mall facility.  It was also involved in preliminary plans for a golf
    resort in Niagara Falls.  At that time Mr. Sorokolit declined to become
    involved with the Windsor site.

Manufacturers
    outlet malls were a relatively new concept in Canada in 1996. Mr. Sorokolit had
    made it his business to learn about the development of manufacturers outlet
    malls by attending many conferences and outlet mall sites in the United States,
    and he had some experience with leasing an outlet mall in Cookstown, Ontario.

Discussions
    again took place in the summer of 1997 and in September 1997, Consulate and
    Heritage signed a letter agreement containing terms of a proposed 50/50 joint
    venture of the Windsor property to develop a manufacturers outlet mall on the
    property. One month later in October 1997, after Heritage received a report
    from a third party that caused it to question the suitability of the property
    for an outlet mall, Heritage agreed to sell the property to a Consulate-related
    company for $2.5 million (approximately $110,000 per acre) under an agreement
    which gave Consulate a three month due diligence period, later extended to
    February 22, 1998, to satisfy itself that an acceptable tenancy level could be
    achieved for the proposed outlet mall.

Consulate
    did not proceed with its purchase. The evidence as to what then occurred and
    why differed between the parties. What is agreed is that a letter agreement
    dated June 16, 1998 and signed on November 14, 1998 was entered into which
    contemplated a 50/50 joint venture between Consulate and Heritage or its
    nominee Amico regarding the Windsor property and the Niagara Falls property of
    Consulate and the Niagara Falls golf club property being developed by
    Consulate.

Work on
    the outlet mall in Windsor proceeded. The extent of the efforts of Mr.
    Sorokolit on behalf of Consulate is an issue in this action, and highly
    contested. On June 23, 1999, one day before the opening of Phase 1, Heritage
    took the position that the letter agreement of June 16, 1998 was not a binding
    agreement. Litigation followed. It is this letter agreement that was held not
    to constitute a binding joint venture agreement.

[7]

As
    mentioned, in the litigation that followed, Consulate sought damages for breach
    of contract and alternatively, restitutionary relief based on
quantum meruit
. The trial judge
    dismissed Consulates claim in its entirety. She rejected Consulates claim in
    contract because she found that Consulate had not entered into a formal joint
    venture agreement with the appellants. As for Consulates
quantum meruit
claim, she concluded that it was dependent in law on
    a contractual relationship between the parties and since no such relationship
    existed, it could not succeed.

[8]

On
    appeal from that decision, this court, per Cronk J.A., rejected the proposition
    that a
quantum meruit
claim is
    dependent on the existence of a valid contract. At para. 99 of her reasons, she
    set out the proper legal test:

Thus, where the claim for restitutionary relief is
    based on
quantum meruit
, as in this case, an explicit mutual agreement
    to compensate for services rendered is not a prerequisite to recovery. It
    suffices if the services in question were furnished at the request, or with the
    encouragement or acquiescence, of the opposing party in circumstances that
    render it unjust for the opposing party to retain the benefit conferred by the
    provision of the services.
[Citations
    omitted.]

[9]

Having
    identified the correct legal test, Cronk J.A. reviewed the record and concluded
    at para. 101 that there was considerable evidence at trial that Consulates
    services concerning the Windsor outlet mall were provided either at the request
    of, or with the encouragement or acquiescence of, Heritage and Amicone, in
    anticipation or in light of the arrangements reflected in the June Letter. She
    then identified at para. 102 some of the services furnished by Consulate, that had
    advanced the development of the Windsor Property:

The services furnished by Consulate, without
    compensation, included:

(i)       the provision to Heritage,
    at Amicones request, of the business name Windsor Crossing Premium Outlets,
    which was adopted and used by Heritage;

(ii)       the supply to
    Heritage of draft signage drawings for the Windsor outlet mall;

(iii)    the provision of advice,
    photographs and other documents regarding the design of the Windsor outlet
    mall;

(iv)      advice, at Amicone's
    express request, concerning the draft site plan, blueprints and construction specifications
    for the Windsor outlet mall;

(v)       detailed information and
    advice, again at Amicones express request, on the contents and production of a
    leasing brochure;

(vi)      the provision of a leasing
    plan and precedent marketing plans;

(vii)    extensive efforts to secure
    suitable tenants for the Windsor outlet mall, including introductions to and
    discussions with Escada, Holt Renfrew, Adidas, Nike and others, ultimately
    resulting in letters of intent or completed leasing agreements with, at least,
    Escada, Adidas and Nike;

(viii)   advice, also at Amicones request, regarding
    the terms of the proposed leasing agreement with Nike; and

(ix)    to the knowledge of Amicone, the
    hiring of a leasing consultant, at Consulates sole expense, to secure tenant
    commitments.

[10]

In
    the face of that evidence and additional evidence which showed that the
    appellants had either requested the services or encouraged or acquiesced in
    them, Cronk J.A. concluded at para. 109 that a new trial is required to
    determine the nature, extent and value of the services provided by Consulate
    concerning the Windsor Property.

[11]

That
    is the backdrop giving rise to the
quantum
    meruit
claim.

THE
QUANTUM MERUIT
PROCEEDING

Overview

[12]

The
quantum meruit
proceeding consumed 13
    days of court time. Most of that time was spent on issues that form no part of
    this appeal. The issues before us are narrow in scope and by and large
    straightforward.

[13]

At
    trial, the appellants concentrated on trying to downplay Mr. Sorokolits skills
    and abilities as a shopping mall developer and on minimizing the nature and
    value of the services he provided to the Windsor project. As the trial judge
    observed at para. 8 of his reasons, set out in full above at para. 6:

The
    extent of the efforts of Mr. Sorokolit on behalf of Consulate is an issue in
    this action, and
highly contested
.
    [Emphasis added.]

[14]

The
    resolution of the extent of the efforts of Mr. Sorokolit on behalf of
    Consulate accounts for almost 30 pages of the trial judges 54-page judgment.
    By comparison, the trial judge spent fewer than 14 pages on the issue of
    valuation and 3 pages on the issue of Amicos liability on the
quantum meruit
claim.

[15]

While
    numbers can be deceiving, in this case, they tell the story of a trial that was
    fought out largely on factual issues that are no longer in dispute. Manifestly,
    the trial judge spent a considerable amount of time crafting his reasons for
    judgment. They are comprehensive and address in considerable detail the issues
    and arguments raised by the appellants at trial. As indicated, those issues and
    arguments related in the main to factual disputes concerning Mr. Sorokolits
    skills and abilities and the nature and extent of his contributions to the
    project.  The trial judge resolved those
    issues almost entirely in favour of Consulate.

[16]

As
    for the valuation of Mr. Sorokolits contributions to the project, the
    appellants paid scant attention to the qualifications of Consulates expert,
    Mr. Geoffrey Moore. A feeble attack on his lack of expertise, designed to
    prevent him from giving opinion evidence on the value of Consulates claim, proved
    unsuccessful.

[17]

Nor
    did the appellants take particular issue with the method Mr. Moore used in
    calculating the fair market value of the services provided by Mr. Sorokolit. While
    the appellants certainly disagreed with Mr. Moores approach, the focus of this
    attack was very much tied to their primary attack on his evidence which took
    direct aim at the factual assumptions he used in arriving at his calculations.
    Those assumptions related to the nature and extent of Mr. Sorokolits
    contributions to the project and his skills and abilities as a developer, which,
    as indicated, the appellants had sought to minimize.

[18]

According
    to the appellants, Mr. Sorokolits services were minor in nature, of little
    value to the project and clearly not fundamental to its development or ultimate
    success. As such, the appellants took the position that for
quantum meruit
purposes, his services
    should be valued on an item by item basis according to prevailing market rates
    and practices.  In their view, he should
    not be treated as someone with special skills and abilities whom the appellants
    had approached in the expectation that he could provide them with the advice
    and know-how needed to turn a then dormant parcel of land into a successful shopping
    mall.

The trial judges findings as to Mr. Sorokolits
    contributions

[19]

The
    trial judge made strong findings of fact regarding the nature, extent and
    significance of Mr. Sorokolits contributions to the development of the property.
    He began by noting that prior to Mr. Sorokolits involvement, the 22 acre
    parcel of land belonging to the appellants had been lying dormant for two years.
    Their plan to purchase it and flip it had not panned out and the appellants were
    unable to sell or lease the property.  Moreover,
    the appellants had no experience in outlet malls and unlike Mr. Sorokolit,
    had not made it [their] business to learn anything about them. Added to this,
    the appellants had limited commercial development experience. It was in this
    context that the trial judge explained what the appellants gained when they
    sought out Mr. Sorokolit to see if he was interested in developing an
    outlet mall:

What Mr. Sorokolit brought to the table for the
    Windsor mall is an indication of his unique experience and expertise. It was
    instrumental in my view in the development proceeding as it did. It was also
    unique in the sense that Mr. Amicone or his employees did not possess the
    expertise that Mr. Sorokolit had and they had not brought anyone else on board
    who had that expertise. That is not surprising given the lack of persons in
    Canada experienced at the time in the outlet mall business. [para. 117.]

[20]

The
    trial judge also made detailed findings about the actual services provided by
    Mr.
Sorokolit. In summary form, he found that Mr. Sorokolit:

·

provided
    the concept for the development of an outlet mall with a tenant mix of various
    manufacturers outlet stores (a very different concept from the conventional
    shopping centre mall that the appellants had been considering, for which the
    City of Windsor had no need);

·

coined
    the name Windsor Crossing Premium Outlets;

·

provided
    instructions for the site plan and prepared a sketch of it showing buildings
    around the perimeter with 90 x 30 foot bays for the stores;

·

provided
    ideas and photographs used to inspire the exterior design of the mall;

·

targeted
    tenants suitable for an outlet mall;

·

sought
    out and introduced anchor tenants for the mall and secured Adidas as an anchor
    tenant;

·

retained
    an experienced leasing agent at Consulates expense to work exclusively on
    leasing the mall space;

·

met
    on a regular basis with the exclusive leasing agent and the appellants to
    review and discuss leasing strategies and tenanting issues.

[21]

Of
    these services, the trial judge found that Mr.
Sorokolits role in
    signing up initial key tenants was very important. At para. 158 of his reasons,
    he stated:

It cannot be overlooked however that once the
    initial key tenants were signed up,
in
    which Mr. Sorokolit had a large part to play, momentum for signing other
    tenants was achieved. In the language of Mr. Amicone, it started the snowball
    rolling
. [Emphasis added.]

[22]

The trial judge also considered it significant that for
    much of the two-year period during which Mr. Sorokolit worked on the project,
    he did so under the belief that Consulate and the appellants were working
    together as partners in a joint venture. That was the context within which Mr.
    Sorokolits contributions to the project were to be measured and the trial
    judge placed considerable emphasis on this in assessing the value of
    Consulates
quantum meruit
claim. As
    the trial judge observed at para. 149 of his reasons:

I have some difficulty with the theory of the
    defence on the market value of what Mr. Sorokolit provided.  He was
    generally not requested by Mr. Amicone to do individual items of work. 
    Rather ... he provided his services with the acquiescence or encouragement of
    Mr. Amicone in anticipation or in light of the joint venture arrangements
    contained in the June 16, 1998 letter.  These arrangements were discussed
    between Mr. Sorokolit and Mr. Amicone far in advance of that letter, going back
    to November 1997.

The valuation evidence

[23]

As
    indicated, Mr. Geoffrey Moore gave evidence on behalf of Consulate as to the
    fair market value of Mr. Sorokolits contributions to the project.

[24]

Over
    the objection of the appellants, Mr. Moore was permitted to give expert [evidence]
    in the development of shopping centres, including leasing and related financial
    matters, and in the quantification of the value of development services.

[25]

As
    mentioned, the appellants sought to prevent Mr. Moore from giving opinion
    evidence on the value of Mr. Sorokolits services. They alleged that he was
    unqualified to do so because he had never purchased from a third party the
    kind of development services that Mr. Sorokolit provided; nor had he done an
    investigation as to what the market value would be for these services. Hence,
    according to the appellants, he was unqualified to give the expert valuation
    evidence that Consulate sought to adduce from him.

[26]

The
    trial judge rejected that argument. He considered Mr. Moores evidence that
    since 1979, Mr. Moore had been a seller of these services to third parties in
    the marketplace and through his consulting business, he had engaged in all
    aspects of shopping centre development, whether it be leasing, management,
    redeveloping, consulting and  some specialty work in consulting assignments. According
    to the trial judge, Mr. Moores extensive experience from the sellers
    side made him no less an authority on the market value of the services in
    question than someone on the buyers side.

[27]

The
    appellants have not challenged that ruling on appeal, at least not squarely.
    Regardless, the trial judge in my view made no error in his analysis or
    conclusion.

[28]

The
    trial judge reviewed Mr. Moores evidence in considerable detail at paras. 119
    to 128 of his reasons. The essence of Mr. Moores evidence may be briefly
    stated as follows.

[29]

Mr.
    Moore was retained by Consulate to assess the fair market value of the services
    provided by Mr. Sorokolit. In doing so, he took into account the following
    factors:

·

The
    City of Windsor was well served by conventional shopping malls and a specialty
    mall such as a manufacturers outlet mall was needed to successfully develop
    the lands owned by the appellants;

·

Mr.
    Sorokolit had unique and special expertise in manufacturers outlet malls,
    which was fundamental to the development;

·

Mr.
    Sorokolits contributions provided the fundamental blueprint for the entire
    development;

·

Services
    of the kind provided by Mr. Sorokolit are typically not billed on an hourly or piecemeal
    basis. Rather, they are bundled together and a developer/consultant typically
    puts up equity and seeks and obtains equity participation in the project;

·

Consulate
    did not put up equity, nor did it take any financial risk in the project.

[30]

Mr.
    Moore testified about the importance of Mr. Sorokolits contributions to the
    project. The trial judge summarized his evidence in this regard at para. 123 of
    his reasons:

Mr. Moores view is that the most important part of
    the development was the initial period because the concept, site plan, design,
    target tenants and the initial key tenant introductions were fundamental to
    putting the plan in place, which he understood Mr. Sorokolit was responsible
    for. In his view it was these things that were the key ingredients, which he
    called the fundamental blueprint for the development that allowed it to proceed
    to its conclusion.

[31]

As
    for the valuation of Mr. Sorokolits services, when he prepared his report for
    the
quantum meruit
proceeding, Mr.
    Moore was aware that some years after the appellants had developed the project,
    they had sold the mall and made a profit of $27 million. Mr. Moore referred to
    this gain as the enhanced value of the project. He stated that had it been up
    to him, he would have fixed the fair market value of the services provided by
    Consulate at 25 percent of that value or $6.75 million. However, because he was
    asked to value the services provided by Consulate without regard to the
    enhanced value of the project, it was his view that Consulate should receive a
    fee that was commensurate with the unique expertise and experience it had
    brought to the project. With that in mind, he concluded that a fee in the range
    of $20 per sq. ft. would be appropriate. The mall consisted of 248,000 sq. ft.  However, making allowances for vacancies, he concluded
    that Consulate should be paid $20 per sq. ft. for 225,000 sq. ft. or $4.5
    million.

[32]

Mr.
    Moore did not provide any breakdown as to how he arrived at his value of $20
    per sq. ft. figure and neither Consulates counsel nor counsel for the
    defendants asked him about that figure. Accordingly, the trial judge posed several
    questions to Mr. Moore at the conclusion of his testimony. Mr. Moores
    responses are summarized at para. 125 of the trial judges reasons:

In answer to questions from me at the end of his
    evidence, Mr. Moore said that based on his experience, a market rate paid for
    pre-development work and leasing of a conventional shopping centre, in which a
    developer already had the development plans for it, would generally be $8 to $9
    per sq. ft. If only leasing work was being done, the rate would be $6 to $7 per
    sq. ft. He said that in this case, because of the uniqueness of the project in
    Canada, the fact that Windsor did not need any more conventional shopping
    centres and the fact that Consulate had provided the key to its development as
    an outlet mall, Consulate would be entitled to an additional fee which took it
    up to $20 per sq. ft.

[33]

I
    pause here to note that Outlets factum contains a submission that it was
    improper for the trial judge to elicit the breakdown evidence and in doing
    so, he impermissibly descended into the arena and created an impression of
    unfairness to the defence. In oral argument, however, Outlet did not press
    this complaint  and properly so, in my view. In posing the questions he did,
    the trial judge was merely seeking clarification of evidence that was already
    before him. He was not delving into a new area; nor was he filling in a gap for
    Consulates benefit.

[34]

After
    questioning the witness, the trial judge gave counsel an opportunity to engage
    in follow-up questions. Experienced counsel for Outlet took up the offer and
    asked a series of further questions. Neither he nor counsel for Amico took
    exception to the trial judges intervention nor to the questions he posed. That,
    to me, says much about the propriety of the trial judges conduct. In short, I
    am satisfied that the trial judges intervention and the questions posed by him
    were entirely proper.

[35]

After
    reviewing Mr. Moores evidence, the trial judge resolved an issue relating to a
    $2 million break fee clause that the parties had negotiated and reduced to
    writing in the context of their joint venture discussions.  Without going into detail, the trial judge rejected
    Mr. Amicones evidence and accepted Mr. Sorokolits evidence as to the meaning
    and intent of the clause, namely: Consulate would be paid a $2 million break
    fee for the work it had performed on the project up to December 31, 1997 should
    the appellants terminate their involvement with Consulate and then proceed to develop
    an outlet mall before December 31, 1999.

[36]

Having
    determined the factual dispute concerning the break fee clause in favour of Consulate,
    the trial judge quite properly concluded that although the clause may have shed
    some light on the position of the parties at one point in time as to the value
    of Consulates services, it was little more than a fleeting notion not long
    held by either party. Accordingly, he was not prepared to put a great deal of
    weight on it in valuing Consulates services.

[37]

Finally,
    the trial judge reviewed in some detail the evidence called by the appellants
    on the issue of valuation. For the most part, that evidence consisted of
    looking at the services provided by Mr. Sorokolit and ascribing a value to them
    on a piecemeal basis having regard to prevailing market rates and practices.

[38]

I
    do not propose to outline that evidence since the trial judge did not give
    effect to it and it only becomes relevant on appeal should the appellants
    succeed in their submission that the trial judge took the wrong approach in
    valuing Consulates
quantum meruit
claim.

The trial judges conclusion on value

[39]

In
    arriving at a conclusion as to the value of Consulates
quantum meruit
claim, the trial judge began his analysis by
    observing that he could accept or reject, in whole or in part, the valuation
    evidence presented by the various expert witnesses. In the end, after
    considering the methods they had used and the calculations they had made, he
    agreed with Greenberg J.s observation in
Re
    Domglas Inc., Domglas Inc. v. Jarislovsky et al
. (1980), 13 B.L.R. 135 (Qc.
    S.C.); affd (1982), 138 D.L.R. (3d) 521 (Qc. C.A.) that:

The
    Court, as the objective arbiter of those competing (and conflicting) opinions,
    must weigh them all and do its best to arrive at a fair and equitable value.

[40]

With
    that in mind, the trial judge made a clear finding, at para. 156 of his
    reasons, that he preferred Mr. Moores approach to valuation over that of the
    appellants experts:

I prefer the approach of Mr. Moore to the approach
    and lack of evidence of the defendants. I accept the view of Mr. Moore that the
    most important part of the development was the initial period because the
    concept, site plan, design, target tenants and the initial key tenant
    introductions
were fundamental to the
    development of the mall. His value of $20 per square foot was not a value based
    on an enhanced value of the project. It was his view of the market value of the
    services provided by Mr. Sorokolit.
[Emphasis added.]

[41]

Having
    accepted Mr. Moores approach to valuation as the preferable approach, the
    trial judge was not prepared to blindly accept the $20 per sq. ft. figure that
    Mr. Moore used in calculating the fair market value of Mr. Sorokolits services.
    In a word, the trial judge considered the $20 figure to be excessive. He
    provided four reasons for this:

(1)

The
    market rate of $8-$9 per square foot that Mr. Moore quoted were fees for a development
    that a consultant presumably was involved in through to completion.  Here, Mr. Sorokolit was not involved through
    to the completion of the mall and in the leasing efforts that continued for the
    later phases of the mall.

(2)

It
    was an overstatement to say that Mr. Sorokolits recommendations regarding the
    design of the mall formed the entire basis for [its] design. Some of the
    design work was attributable to Dominic Amicone and his brother Dan Amicone.

(3)

Mr.
    Moore wrongly assumed that Mr. Sorokolit was entirely responsible for the
    advice to develop an outlet mall on the site. The appellants had used the term
    outlet mall in the initial material they had sent to Mr. Sorokolit, albeit that
    their concept of an outlet mall differed from Mr. Sorokolits and it was
    Mr. Sorokolits concept that carried the day; and

(4)

In
    arriving at the figure of $20 per sq. ft., Mr. Moore included an amount of $11
    or so per sq. ft. for the uniqueness of the development. In Mr. Moores view,
    uniqueness was the key to the development and that is what Mr. Sorokolit
    provided. The $11 figure, however, involved a degree of speculation as to the
    amount that would be paid in the marketplace for this unique concept given
    that Canada at the time had little or no experience with manufacturers
    outlet malls. Hence, while Mr. Moores opinion was not to be completely
    disregarded, it had to be viewed in that light and assessed accordingly.

[42]

In
    the end, having regard to all of the circumstances, including his findings of
    fact, his preference for Mr. Moores approach, and the features of Mr. Moores
    calculations which he accepted, the trial judge determined the fair market value
    of Mr. Sorokolits services as follows:

Mr. Moores $8 to $9 rate was derived from $2 for
    the development work and $6 to $7 for the leasing work. I would allow $2 for
    the development work and $4 for the leasing work. I would not allow the entire
    balance of $11 for the uniqueness involved in what Mr. Sorokolit provided. I
    would allow $4 for that. The total is thus $10 per sq. ft. that I would apply
    to 225,000 sq. ft. to get $2.25 million. That is the amount that I find
    represents the market value of what one would pay for all of the services and
    materials provided by Mr. Sorokolit. I fix $2.25 million as the amount to be
    paid to Consulate for its
quantum meruit
claim.

[43]

Against
    that background, I turn to the issues raised by the appellants.

Issue One: Did the trial judge
    impermissibly use a value added approach rather than a value received
    approach in quantifying Consulates
quantum
    meruit
claim?

[44]

The
    appellants submit that in valuing Consulates
quantum meruit
claim, the trial judge impermissibly looked at the
    amount by which Mr. Sorokolits services increased the value of the project, instead
    of costing out his services on an item by item basis according to prevailing
    market rates and practices, without regard to their impact on the projects
    value.

[45]

I
    would not give effect to this ground of appeal. Mr. Moore was keenly aware of
    the different approaches to valuation. At Consulates instance, he performed a
    valuation that reflected the market value of Mr. Sorokolits contributions
    to the project, bearing in mind his unique expertise and experience. That is
    a value received approach and Mr. Moore clearly understood the
    difference between it and a value added approach.  As Mr. Moore explained in his testimony, had
    he applied the latter approach, he would have valued Mr. Sorokolits services
    at 25 percent of the total enhanced value of the project or $6.75 million.

[46]

The
    trial judge was equally familiar with the distinction between the value added
    approach and the value received approach. At para. 12-18 of his reasons, he
    set out the principles that govern a
quantum
    meruit
award for services provided. In particular, at para. 15, he quoted
    the following passage from P. D. Maddaugh and J. D. McCamus,
The Law of Restitution
, vol. 1,
    looseleaf (Aurora, Ont.: Canada Law Book, 2009) at para. 4:200.30 (recently
    referred to with approval in
Kerr v.
    Baranow
(2011), 328 D.L.R. (4th) 577 (S.C.C.) per Cromwell J. at para. 74,
    as to the various possible measures of relief available in a
quantum meruit
claim):

Although
    the measure of relief in these claims, generally speaking, is the reasonable
    value of the benefit conferred in each case, it must be noted that this measure
    may vary from one context to the next. There are a number of possible measures,
    including the cost to the claimant of providing the benefit, the
market value of the benefit bestowed
,
    or, alternatively, the value placed on the benefit by the recipient, where this
    differs from either of the other two measures. Further, where the benefit has
    been conferred under an ineffective agreement, it may be asked whether the
    quantum of relief should be limited by the value ascribed to it by the contract
    price.
As will be seen, the
    appropriateness of a particular measure will depend on the circumstances in
    which it is applied and it is, therefore, undesirable to articulate a general
    principle favouring the utilization of any one of these measures either
    presumptively or as a general rule
. [Emphasis added.]

[47]

In
    oral argument, the appellants acknowledged that the trial judge instructed
    himself properly on the law, and that he fully appreciated that Consulate was
    to be compensated in accordance with the fair market value of the services
    provided by Mr. Sorokolit, not the amount by which those services enhanced
    the value of the project.

[48]

In
    my view, the argument put forward by the appellants rests essentially on the
    notion that there is only one way to remain faithful to the value received
    approach when calculating the fair market value of services like those provided
    by Mr. Sorokolit. That approach is a mechanical one in which the services are
    costed out on a piecemeal basis having regard to prevailing market rates and
    practices. The appellants do not accept as legitimate the more nuanced
    contextual approach advocated by Mr. Moore. Under that approach, the services
    in question are considered in the context of the facts and circumstances under
    which they are provided and valued accordingly.

[49]

With
    respect, I see no reason in principle or policy why the contextual approach
    taken by Mr. Moore should be eschewed in favour of the mechanistic approach
    urged by the appellants, in all cases, under all circumstances.

[50]

Although
quantum meruit
originated as a common
    law claim, it is now firmly entrenched as an equitable form of relief. In
Kerr v. Baranow,
at para. 74, Cromwell
    J. used the word flexible to describe the measure of a
quantum meruit
award. Flexibility is vital when considering
    restitutionary relief.  As McLachlin J.
    noted in
Soulos v. Korkontzilas
,
    [1997] 2 S.C.R. 217 at para. 34:

Equitable
    remedies are flexible; their award is based on what is just in all the
    circumstances of the case.

[51]

The
    trial judge in the instant case sought to place a fair and equitable value on
    the services provided by Mr. Sorokolit. In doing so, he preferred the evidence
    of Mr. Moore over that of the appellants experts, including the approach Mr.
    Moore chose in valuing Mr. Sorokolits services. That approach recognized the
    particular circumstances under which Mr. Sorokolit provided the services, the
    unique features of those services and the special expertise that Mr. Sorokolit
    brought to the table. To be sure, this was not a case of valuing Mr.
    Sorokolits services as though he were providing standard services readily
    available in the marketplace from a host of people, and the trial judge refused
    to treat it as such.

[52]

The
    appellants approached Mr. Sorokolit initially because of his experience and
    knowledge as a developer of shopping malls. At the time, they had been sitting
    on a piece of raw land for two years.  Their plan to flip it had gone awry and they could not sell or lease
    the property. In short, they needed help. And they found it in the person of
    Mr. Sorokolit. In this regard, it is worth repeating the trial judges
    observations at para. 117 of his reasons:

What Mr. Sorokolit brought to the table for the
    Windsor mall is an indication of his unique experience and expertise. It was
    instrumental in my view in the development proceeding as it did. It was also unique
    in the sense that Mr. Amicone or his employees did not possess the expertise
    that Mr. Sorokolit had and they had not brought anyone else on board who had
    that expertise. That is not surprising given the lack of persons in Canada
    experienced at the time in the outlet mall business.

[53]

Throughout
    most of the two-year period in which Mr. Sorokolit worked on the project, he
    did so under the honest but mistaken belief that Consulate was working with the
    appellants as joint venture partners. As such, he did not view his services as
    piecemeal in nature, nor was he docketing his time or quoting prices for particular
    services rendered. Rather, he was acting as a co-venturer whose primary goal
    was to turn a dormant piece of raw land into a successful manufacturers outlet
    mall.

[54]

To
    that end, Mr. Sorokolit worked hard during the initial stages of the
    development. Mr. Moore described the initial period as the most important
    part of the development because the concept, site plan, design, target tenants
    and the initial key tenant introductions were fundamental to the development of
    the mall. The trial judge accepted Mr. Moores assessment.

[55]

In
    these circumstances, the trial judge realized, correctly in my view, that any
    attempt to value Mr. Sorokolits contributions on an item by item basis would
    be artificial and not in keeping with the fundamental role he played in developing
    the project.

[56]

In
    short, I am satisfied that the trial judge was entitled to adopt Mr. Moores
    approach to the issue of valuation.  In
    doing so, he did not engage in a value added approach but rather a value
    received approach which reflected the market value of Mr. Sorokolits contributions
    to the project and the services he provided bearing in mind his unique
    expertise and experience.

[57]

Accordingly,
    I would not give effect to this ground of appeal.

Issue Two: Was the trial judge
    entitled to rely on the expert evidence called by Consulate to quantify Consulates
    damages?

[58]

The
    appellants submit that the trial judge erred in giving any credence or weight
    to the $20 per sq. ft. figure that Mr. Moore used in calculating the fair
    market value of Mr. Sorokolits contributions to the project. The argument
    of the appellants, in its simplest form, is that Mr. Moore effectively pulled
    that figure and its component parts - $8-$9 per sq. ft. for pre-development and
    leasing, and $11 per sq. ft. for providing the fundamental blueprint for the
    development  out of the air. And he did so to camouflage what in reality was
    a value added approach to the calculation of Consulates damages.

[59]

Proof
    of this, the appellants maintain, is evident in Mr. Moores own evidence. He
    provided no examples or comparatives in arriving at the $20 figure and he
    conceded that he had never purchased services like those provided by Mr.
    Sorokolit.

[60]

Unfortunately
    for the appellants, the trial judge saw the matter differently. Mr. Moore
    had been involved in the development of shopping centres, including leasing
    and related financial matters, and in the quantification of the value of
    development services for over 30 years and he had extensive experience from
    the sellers side of the market.  In the
    trial judges opinion, the breadth and extent of Mr. Moores experience enabled
    him to give opinion evidence as to the fee a purchaser would pay in the open
    market to obtain the type of services Mr. Sorokolit was able to, and did
    provide to the appellants.

[61]

As
    for the $20 per sq. ft. figure, Mr. Moore stated that from his experience, a
    market rate paid for pre-development work and leasing of a conventional
    shopping centre,
in which a developer
    already had the development plans for it
, would generally be $8-$9 per sq.
    ft. (emphasis added). The appellants did not lead evidence challenging that
    figure and the trial judge was entitled to act on it.

[62]

Notably,
    as Mr. Moore explained, the $8-$9 per sq. ft. figure applied in cases where
    the developer already had the development plans. That was not this case.
    Here, the project was unique in Canada; the City of Windsor did not need any
    more conventional shopping centres and Consulate provided the key to the
    development [of the property] as an outlet mall. In Mr. Moores opinion, those
    features served to take the case out of the ordinary and entitled [Consulate]
    to an additional fee which took it up to $20 per sq. ft.

[63]

In
    my view, the trial judge was entitled to act on Mr. Moores valuation evidence.
    In so concluding, I would emphasize two points which the trial judge clearly
    took into account.

[64]

First,
    Mr. Moore cannot be faulted for failing to provide comparables from the
    Canadian marketplace. As he observed, manufacturers outlet malls were
    virtually unheard of in Canada at the time. Moreover, as he noted, in deals of
    this nature, the normal situation would be for a company like Consulate to take
    an equity position in the project and put up some financing. That did not occur
    here, although Consulate viewed the situation as though it was engaged in a
    joint venture with the appellants. The trial judge was mindful of this in
    approaching the issue of damages.  He
    recognized that in assessing damages on a
quantum
    meruit
basis, he was not bound by a single measure of relief. Rather, he
    was entitled to consider various measures of relief with a view to arriving at
    a fair and just award.

[65]

Second,
    the trial judge was keenly aware that Mr. Moores opinion as to the extra $11
    per sq. ft. for uniqueness was just that  an opinion  and that it
    necessarily involved a certain amount of speculation or intelligent guesswork
    because there were few if any precedents as to what would be paid in the [Canadian]
    marketplace for this unique concept at that time. That said, the trial judge recognized
    that Mr. Moores opinion was not just the opinion of anyone. It was the
    opinion of an experienced and knowledgeable consultant in the development
    business as to what someone would have to pay for Mr. Sorokolits services.
    Hence, it was not to be completely disregarded.

[66]

As
    indicated, I am satisfied that the trial judge was entitled to treat Mr.
    Moores evidence as credible and probative and give it the weight he felt it
    deserved. Accordingly, I would not give effect to this aspect of the appellants
    argument.

Issue Three: Did the trial
    judge err in failing to limit Consulates damages to reflect the actual
    services provided by Consulate?

[67]

The
    appellants submit that the trial judge overcompensated Consulate for the
    services Mr. Sorokolit actually provided. In this regard, they point to the
    fact that Mr. Sorokolits involvement with the project ended in June 1999
    at the end of the projects first phase. That phase consisted of only 52,900
    sq. ft. Hence, an award based on 225,000 sq. ft. (the entire rentable space in
    the mall), was unwarranted and provided Consulate with a windfall. Likewise, in
    awarding Consulate $900,000 ($4 per sq. ft. x 225,000 sq. ft.) for leasing
    compensation, the trial judge grossly over-compensated Consulate bearing in
    mind the actual work performed by Mr. Sorokolit and the success he had in
    securing tenants for the mall. The appellants point to the fact that by June 23,
    1999, when he was terminated, Mr. Sorokolit had only secured one tenant, Adidas.
    He had also introduced Nike to the project but it was the appellants who
    secured the Nike lease.  Finally, the
    appellants point to a letter, dated February 1, 1999, in which Consulate
    indicated that it would fulfill [its] obligation to the joint venture by
    taking on the leasing responsibilities
exclusively
at a rate of Three Dollars [$3.00] per sq. ft. (emphasis in original). As
    well, the leasing commission was to be paid in installments. No payment was to
    be made for simply introducing a tenant to the development.

[68]

I
    would not give effect to these arguments. In my view, they are largely a
    throwback to the appellants main contention that the trial judge should have
    used a mechanical approach as opposed to a contextual approach in assessing the
    fair market value of Mr. Sorokolits contributions and the services he provided.
    I have already explained why I reject that submission and see no need to repeat
    it. As for Consulates commitments in the February 1, 1999 letter, they were
    made in contemplation of a joint venture undertaking that did not materialize.
    Hence, in my view, they carry no more weight than the $2 million break fee which
    the parties had negotiated.

[69]

In
    short, the trial judge was entitled to use the approach advocated by Mr. Moore
    in assessing Consulates damages. Notably, however, he did not blindly accept
    Mr. Moores figures. Indeed, he cut the fee per sq. ft. suggested by Mr.
    Moore in half, from $20 to $10, in arriving at the $2.25 million award which he
    felt was fair and just. In doing so, he recognized that Mr. Sorokolit was not
    involved through to the completion of the mall and in the leasing efforts that
    continued for the later phases of the mall. He also recognized that the fee
    attributable to uniqueness was very much a matter of opinion, albeit an
    opinion of an experienced and knowledgeable consultant. As such, he was not
    prepared to completely disregard it. However, in the end, he chose discount
    it by approximately 60 percent from the $11 per sq. ft. suggested by Mr. Moore to
    $4 per sq. ft.

[70]

In
    reducing the fee per sq. ft. for leasing services and uniqueness, the trial
    judge was not merely picking numbers out of the air, as the appellants suggest.
    Rather, he was adjusting Mr. Moores numbers to arrive at an award that he believed
    was fair and just in the circumstances. In short, he was performing the role
    expected of him as a trial judge.

[71]

In
    my view, while the award of $2.25 million is perhaps generous, it is not so
    excessive as to warrant appellate intervention. I would accord it the deference
    it deserves and not interfere.

Issue Four: Is Amico liable for the damages awarded?

[72]

Amico
    was involved in the construction management of the Windsor Mall. Amico submits
    that its role was limited to construction work and that it derived no direct
    benefit from the services provided by Consulate. Hence, it should not have been
    found liable for damages based on
quantum
    meruit
.  A party sought to be held
    liable on that basis must receive a direct benefit from the services provided
    (see
Peel (Regional Municipality) v.
    Canada,
[1992] 3 S.C.R. 762 at p. 797 and
Boulanger v. Johnson & Johnson Corp
. (2003), 174 O.A.C. 44
    (C.A.) at para. 20.

[73]

I
    would not give effect to Amicos submission. The question of Amicos liability
    is largely fact driven and it is fully answered by findings of fact made by the
    trial judge that are not challenged on appeal.

[74]

The
    trial judge found that Amico was involved in the development in more ways than
    simply construction management. Amico participated to some extent in planning
    and design issues, as well as leasing issues. Amico also commissioned a
    feasibility study for the development which it lodged with the bank for financing
    purposes. Notably, Amico was a party to the June Letter which provided that Outlet
    or Amico would form a joint venture with Consulate.

[75]

The
    trial judge rejected Mr. Amicones evidence that he did not request anything
    from Mr. Sorokolit on behalf of Amico. According to the trial judge, it was
    not possible for Mr. Amicone to say with any degree of confidence that Mr.
    Sorokolit was dealing with him only in his capacity as President of [Outlet] and
    not as President of Amico. Rather, he found that Consulates services were
    provided with the knowledge and acquiescence, and in some cases at the request
    of Mr. Amicone acting on behalf of [Outlet] and Amico.

[76]

In
    the end, the trial judge was satisfied that Outlet and Amico were acting hand-in-hand
    as co-venturers in the project. On the trial judges analysis, amply supported
    by the evidence, it would be totally artificial to regard Amico and Heritage as
    entirely separate entities for purposes of the development. They were fingers
    of the same hand and both stood to gain and did gain directly from the
    successful development of the property.

[77]

Accordingly,
    I would dismiss this ground of appeal and uphold the trial judges conclusion
    as to Amicos liability.

CONCLUSION

[78]

In
    the result, I would dismiss the appeal, both as it relates to Amicos liability
    and the issue of damages. In the circumstances, with the concurrence of the
    appellants, Consulate is entitled to its costs of the appeal in the amount of
    $30,000 inclusive of disbursements and H.S.T.

Signed:           M. J. Moldaver J.A.

I agree Doherty J.A.

I agree K. Feldman
    J.A.

RELEASED:  DD June
    2, 2011





[1]
In his reasons, the trial judge refers to the
    appellant Windsor Factory Outlet Mall Ltd. As Heritage. I have referred to it
    as Outlet.


